            Case 1:20-cv-10670-LGS Document 85 Filed 03/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 XO GLOBAL LLC,                                               :
                                              Plaintiff,      :
                                                              :
                            -against-                         :    20 Civ. 10670 (LGS)
                                                              :
 BROOKE DIAMOND et al.,                                       :          ORDER
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, the parties appeared for an initial pre-trial conference on March 4, 2021, at

10:50 a.m. It is hereby

          ORDERED that, for the reasons stated at conference, Plaintiff’s request for a pre-motion

conference is construed as a motion to strike certain affirmative defenses from the Answers of

Directional Defendants and Defendant Slow (Dkt. No. 65), and such motion is denied. It is

further

          ORDERED that, with the exception of discovery in support of Plaintiff’s anticipated

motion for a preliminary injunction in support of arbitration (the “Preliminary Injunction

Motion,” Dkt. No. 64), discovery is stayed as to all Defendants. It is further

          ORDERED that by March 11, 2021, Defendant Wood shall file an amended Answer to

the Complaint revising his affirmative defenses. It is further

          ORDERED that by April 30, 2021, Plaintiff shall file its proposed Preliminary Injunction

Motion per the Individual Rules. By May 21, 2021, Defendants shall file their opposition. By

May 28, 2021, Plaintiff shall file a reply.

          The Clerk of Court is respectfully directed to close the docket entries at Nos. 65 and 74.

Dated: March 4, 2021
       New York, New York
